DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 in the reply filed on 10/18/2022 is acknowledged.
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “initially prepared” in claim 6 is a relative term which renders the claim indefinite. The term “initially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear at what time point the preparation is made by “initially”.  For the purpose of further examination, based on the broadest reasonable interpretation, any time of point will be considered meeting this limitation.
Claim 6 recites the limitations "the isolation" and “the isolated composition” in line 2 and line 3.  There is insufficient antecedent basis for these limitations in the claim.
According to MPEP 2173.05(p), a single claim which include both a product and a process in the same claim is indefinite.  Claim 6 includes a polyurethane elastomer product and process of preparing lignin and plasticizer, isolating the plasticizer and soluble lignin, and adding them to the other components (a) to (g).  Therefore, the claim includes both product and process, rendering it indefinite.
Claim 7 is rejected likewise as depending on claim 6.

Claim 8 recites the limitation "the bio-content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (DE 19545527 A1), machine translation is referenced here, and evidenced by Wypych (“Handbook of Plasticizers”, 2004).
Regarding claim 1, Werner teaches lignin-containing isocyanate prepolymer mixtures for the production of polyurethanes [0001].  The polyurethanes can be flexible foams having good elasticity [0003, 0027], which read on the claimed polyurethane elastomers.
Werner teaches that the isocyanate prepolymer is formed from the reaction of b1) at least one organic diphenylmethane diisocyanate-based polyisocyanate and b2) at least one polyhydroxyl component [0013].  The organic diphenylmethane diisocyanate reads on the claimed (a) organic diisocyanate.
The polyhydroxyl component includes polyester polyol [0026], which reads on the claimed (b) polyester resin.
Werner teaches that the composition can include chain extenders and/or crosslinkers [0041], which read on the claimed (c) and (d), respectively.
Werner teaches that the composition can include dyes, surface-active substances, and foam stabilizers [0049], which read on the claimed (e) colorant, (f) surfactant, and (g) foaming agent, respectively.
Werner teaches that the lignin is dissolved in polyoxyethylene glycols having a molecular weight of from 550 to 1800 [0018].
As evidenced by Wypych, when 3 or more repeat units are present (or when Mw>150), polyethylene glycols (synonymous of polyoxyethylene glycols) act as both a solvent and a plasticizer [p.25 last paragraph].
Therefore, the polyoxyethylene glycols having a molecular weight of from 550 to 1800 that Werner used to dissolve the lignin read on the claimed plasticizer; and the lignin solution in polyoxyethylene glycol read on the claimed composition (h).

Regarding claims 2-3, Werner teaches that Kraft lignin is the preferred lignin [0017, 0022]; and the lignin solution in polyoxyethylene glycol as stated in claim 1 rejection reads on the claimed lignin plasticizer composition comprised of a mixture of said plasticizer and soluble lignin.

Regarding claims 4-5, Werner teaches the soluble lignin and the plasticizer; and Werner’s lignin is in solution as stated in claim 1 rejection. Werner does not teach insoluble lignin.  Therefore, no insoluble lignin is expected to be present in Werner’s composition; and Werner’s soluble lignin and plasticizer composition is expected to have the same structure to the claimed soluble lignin and plasticizer made by the recited process.  Werner teaches that the lignin concentration is 1 to 10 wt% in the polyoxyethylene glycol solution [0015], falling within the claimed 0.1-50 wt% and 0.1-10 wt%, respectively.  Werner teaches dyes as stated in claim 1 rejection.

Regarding claim 6, Werner teaches lignin solution and polyethylene glycol plasticizer, and no insoluble lignin is expected to be present as stated in claim 1 and claim 4 rejection.  It is expected that the soluble lignin and plasticizer composition is added to components (a) to (g).

Regarding claim 7, Werner teaches that the lignin concentration is 1 to 10% as stated in claim 4 rejection, falling within the claimed 0.1-10%.

Regarding claim 9, the recited “extract”, “generated”, “removing”, and “isolating” are product-by-process limitations that do not impart further structure difference to the claimed soluble lignin.  See MPEP 2113.  Since Werner teaches soluble lignin but not insoluble lignin as stated in claim 4 rejection, Werner’s soluble lignin is expected to have the same structure of the claimed lignin made by the recited process.

Regarding claim 11, Werner teaches that the polyester polyols are made from dicarboxylic acids and polyhydric alcohols [0028, line 304-306].  Suitable dicarboxylic acids include succinic acid; and suitable polyhydric alcohols include 1,3-propanediol [0028, line 324].  One of ordinary skill would understand that the polyester diol made from 1,3-propanediol and succinic acid is poly(1,3-proplene-succinate).
The recited “obtained from natural …” is a product-by-process limitation that do not impart any further structure difference to the polyester product.  See MPEP 2113.  The examiner considers the polyester of Werner meets the claimed polyester, since there is no difference in chemical structure.

Regarding claim 12, Werner teaches the diisocyanate includes diphenylmethane diisocyanate [0014], which is synonymous of the claimed diphenylmethane 4,4’-diisocyanate.

Regarding claim 13, Werner teaches diphenylmethane diisocyanate as stated in claim 12 rejection, which is synonymous of methylenediphenyl diisocyanate.  Werner teaches poly(1,3-proplene-succinate) as stated in claim 11 rejection.

Regarding claim 15, Werner teaches that the surfactant includes alkali metal salts of dodecylbenzenesulfonic, siloxane-oxyalkylene copolymers and other organopolysiloxanes [0050], which read on the claimed sodium dedecylbenzene sulfonate and silicone surfactant.

Regarding claim 17, Werner teaches that the crosslinker includes diethanolamine [0041].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (DE 19545527 A1), machine translation is referenced here.
Regarding claim 8, Werner teaches the polyurethane elastomer in claim 1 as stated in 102 rejection.
According to the applicant, the bio-content is the weight percentage of the polyester resin plus the chain extender plus the plasticizer and lignin in the total composition [00105-00107 spec.].
Werner teaches the amount of chain extender = 2-60 wt% [0043], and the amount of lignin =1-50 wt% [0015].
Therefore, the total weight of chain extender and lignin in Werner’s composition is above 3 wt%, overlapping the claimed 60-90 wt%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (DE 19545527 A1) as applied to claim 1 above, and further in view of Lakrout et al (US 20220259371 A1).
Regarding claim 10, Werner teaches dyes as stated in claim 1 rejection. Werner is silent about the amount of dye.  
In the same field of endeavor, Lakrout teaches a polyurethane foam comprising dye or pigment with an example of 2-7 wt% of pigment [0062].  Since the dye and pigments are recognized as equivalents by Lakrout, one of ordinary skill would expect the amount of 2-7 wt% is appropriate for the dye.  Lakrout’s and Werner’s products both have the capacity for making polyurethane foam.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to form a polyurethane foam according to Lakrout including 2-7 wt% of dye, as Lakrout demonstrates this range to be suitable for similar polyurethane foam.  This represents the use of a suitable range of dye in polyurethane foam which is compositionally similar to that of lackrout and which is used in similar applications.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.  The 2-7 wt% of dye in Werner modified by Lakrout overlaps the claimed 0.5-5 wt% of dye.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Werner teaches that the polyester polyols are made from dicarboxylic acids and polyhydric alcohols [0028, line 304-306].  Suitable dicarboxylic acids include succinic acid; and suitable polyhydric alcohols include 1,3-propanediol [0028, line 324].  One of ordinary skill would understand that the polyester diol made from 1,3-propanediol and succinic acid is poly(1,3-proplene-succinate).
Werner teaches that the polyurethane composition contains water [0046], which reads on the claimed foaming agent.
As evidenced by the applicant, poly(1,3-proplene-succinate) meets the claimed semi-crystalline polyester with melting temperature of from about 40°C to about 50°C [0070 spec.].

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (DE 19545527 A1), machine translation is referenced here, as applied to claim 1 above, further in view of Chen et al (US 20160145376 A1).
Werner teaches the polyurethane elastomer in claim 1 as stated in 102 rejection.
Regarding claim 14, Werner does not teach that the plasticizer is selected from the claimed group.
In the same field of endeavor, Chen teaches a thermoplastic crosslinked polyurethane prepared from an isocyanate prepolymer[abstract].  The thermoplastic crosslinked polyurethane is equivalent to polyurethane elastomer.  Chen teaches that the polyurethane is used for foamed product.  Thus, Chen’s product has the same capacity as Werner in foamed product.
Chen teaches the use of plasticizers in the composition to bring improved flexibility and durability [0158]; and the plasticizers includes tributyl citrate [0164].  
It would have been obvious to one of ordinary skill in the art at the time of filing to select tributyl citrate as the plasticizer in Werner’s composition, for the benefit of improved flexibility and durability.  

Regarding claim 16, Werner teaches chain extender including diols of 1,3-propane, 1,4-butane, 1,5-pentane and 1,6-hexanediol, and dialkylene glycols [0041], which read on the claimed alkylene diols and alkylene glycols.
Werner teaches the semi-crystalline polyester poly(1,3-proplene-succinate) as stated in claim 11 rejection.
Werner in view of Chen teaches that the plasticizer includes tributyl citrate as stated in claim 14 rejection.
Werner teaches that the crosslinker is an alkanolamine [0041].
Werner teaches that the polyurethane composition contains water [0046], which reads on the claimed foaming agent.
Werner teaches dye as stated in claim 1 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762